DETAILED CORRESPONDENCE
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2021 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 and 12-23 are pending in the application.
Applicant’s amendment to the claims, filed on February 3, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s remarks and declaration under 37 CFR 1.132 filed on February 3, 2021 (hereafter “Mizumura declaration”) in response to the final rejection mailed on October 8, 2020 have been fully considered.
The text of those sections of Title 35 U.S. Code not included in the instant action can be found in a prior Office action.
Rejections not reiterated from a previous Office action are hereby withdrawn.

Election/Restriction

Claims 1-9, 12, 13, and 19-23 are being examined on the merits. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 3, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Sequence Compliance
In order to perfect the requirements for a sequence listing, the specification must be amended to contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file of the sequence listing filed on April 30, 2019, identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP 2422.03.I and see MPEP 2422.03(a) for additional information pertaining to EFS-Web submission of sequence listings.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-9, 12, 13, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (US 5,858,706; cited on the IDS filed on April 30, 2019; hereafter “Ding”) in view of 
Current Protocols in Molecular Biology (1993) 16.23.1-16.23.13, John Wiley and Sons, Inc., 2002 (cited on the IDS filed on June 17, 2020; hereafter “Current Protocols”) and
Thomas et al. (J. Pharm. Tox. Methods 51:187-200, 2005; cited on the IDS filed on February 3, 2021; hereafter “Thomas”), and 
as evidenced by Mizumura et al. (WO 2012/118226 A1; cited on the IDS filed on April 30, 2019; hereafter “Mizumura”). 
As amended, claims 1 and 22 are drawn to a horseshoe crab Factor C protein having activity of Factor C, wherein the horseshoe crab is selected from the group consisting of Tachypleus tridentatus, Limulus polyphemus, and Carcinoscorpius rotundicauda, and wherein the horseshoe crab Factor C protein is produced through being recombinantly expressed from a Chinese Hamster Ovary (CHO) DG44 cell or Human Embryonic Kidney (HEK) cell, and
wherein the Factor C protein contains (α-2,3) linked terminal sialic acid in a greater amount, as compared with a native horseshoe crab Factor C and/or a corresponding Factor C protein recombinantly expressed using Sf9 as a host cell.
As amended, claims 2-9, 19-21, and 23 are drawn to a Factor C protein having activity of Factor C, 

wherein the expressed Factor C protein comprises an amino acid sequence selected from the group consisting of: 
(A) the amino acid sequence of SEQ ID NO: 2, and the Factor C protein contains (α-2,3) linked terminal sialic acid in a greater amount, as compared with a native horseshoe crab Factor C of Tachypleus tridentatus and/or a corresponding Factor C protein recombinantly expressed using Sf9 as a host cell;
(B) an amino acid sequence having 90% or higher sequence identity to the amino acid sequence of SEQ ID NO:2, and having activity of Factor C, and the Factor C protein contains (α-2,3) linked terminal sialic acid in a greater amount, as compared with a native horseshoe crab Factor C of Tachypleus tridentatus and/or a corresponding Factor C protein recombinantly expressed using Sf9 as a host cell;
(C) the amino acid sequence of SEQ ID NO: 4, and the Factor C protein contains (α-2,3) linked terminal sialic acid in a greater amount, as compared with a native horseshoe crab Factor C of Carcinoscorpinus rotundicauda and/or a corresponding Factor C protein recombinantly expressed using Sf9 as a host cell; and 
(D) an amino acid sequence having 90% or higher sequence identity to the amino acid sequence of SEQ ID NO:4, and having activity of Factor C, and the Factor C protein contains (α-2,3) linked terminal sialic acid in a greater amount, as compared with a native horseshoe crab Factor C of Carcinoscorpinus rotundicauda and/or a corresponding Factor C protein recombinantly expressed using Sf9 as a host cell, and 

(1) 10% or higher in the presence of 21 mM sodium citrate; and
(2) 15% or higher in the presence of 16 mM magnesium sulfate.
Claim 12 is drawn to a method for producing the Factor C protein of claim 2, the method comprising culturing a Chinese Hamster Ovary (CHO) DG44 cell or Human Embryonic Kidney (HEK) cell recombinantly expressing said Factor C protein under conditions suitable for the expression of the Factor C protein to produce the Factor C protein.
Claim 13 is drawn to an endotoxin assay kit comprising the Factor C protein according to claim 2 and one or more elements.
Regarding claims 1, 2, and 12, the reference of Ding discloses a mammalian host cell, including a CHO cell, as a host cell for recombinant expression of a cDNA encoding a Factor C (column 9, Example 1). Ding discloses the cDNAs for expressing the horseshoe crab Factor C polypeptide include the representative example of T. tridentatus Factor C polypeptide (column 3, lines 14-20). Ding discloses a method for producing the Factor C polypeptide by culturing the host cell and recovering the Factor C protein (column 9, Example 1). Ding discloses activation of the Factor C by endotoxin (column 1, lines 44-47). 
Regarding claim 2, Ding does not disclose the amino acid sequence of T. tridentatus factor C has the amino acid sequence of SEQ ID NO: 2. However, the evidentiary reference of Mizumura is cited to show that the amino acid sequence of T. tridentatus factor C is identical to SEQ ID NO: 2 of this application. 

Regarding claim 13, Ding discloses the recombinant Factor C for use in an assay for endotoxin detection and teaches elements for conducting such an assay (column 8, lines 50-60), which is considered to be an endotoxin assay kit as encompassed by claim 13. 
The differences between Ding and the claimed invention is that Ding does not disclose CHO DG44 or HEK cells as an expression host as recited in claims 1, 2, and 12, does not explicitly disclose the a greater amount of (α-2,3) linked terminal sialic acid as recited in claims 1, 2, 22, and 23, and does not explicitly disclose the residual activity and molecular weight limitations as recited in claims 2, 4-9, and 19-21. 
The reference of Current Protocols generally teaches a method for using CHO cells as an expression host for amplifying and expressing a desired gene (see whole document). Current Protocols teaches CHO DG44 as a cell line that greatly increases the ease of gene amplification (p. 16.23.11). 
The reference of Thomas teaches that the HEK293 cell line has been extensively used as an expression tool for recombinant proteins since it was generated over 25 years ago and that its biochemical machinery is capable of carrying out most of the post-translational folding and processing required to generate functional, mature protein from non-mammalian nucleic acids (p. 187, Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Ding, Current Protocols, and Thomas to modify Ding to use a CHO DG44 cell line of Current Protocols or a HEK293 cell line of Thomas 
Regarding claims 2 and 19, the combination of Ding, Current Protocols, and Thomas does not teach or suggest activated horseshoe crab Factor C polypeptides recombinantly expressed and recovered from CHO DG44 cells and HEK293 cells exhibit a residual activity of 10% or 20% or higher in the presence of 21 mM sodium citrate. However, Figure 7 of this application shows that horseshoe crab Factor C polypeptides recombinantly expressed and recovered from CHO DG44 cells and HEK293 cells exhibit a residual activity of 20% or higher in the presence of 10% sodium citrate with a dilution factor of 8, which, according to the specification is about 21 mM sodium citrate (p. 88). As such, since horseshoe crab Factor C proteins recombinantly expressed and recovered from CHO DG44 cells and HEK293 cells exhibits a residual activity of 20% or higher in the presence of 21 mM sodium citrate, it follows that Ding’s activated horseshoe crab Factor C polypeptide recombinantly expressed and recovered from CHO DG44 cells necessarily exhibits a residual activity of 20% or higher in the presence of 21 mM sodium citrate.
T. tridentatus factor C polypeptide recombinantly expressed and recovered from CHO DG44 cells has a molecular weight of 128 kDa by SDS-PAGE under non-reducing conditions and T. tridentatus factor C polypeptide recombinantly expressed and recovered from HEK293 cells has a molecular weight of 124 kDa by SDS-PAGE under non-reducing conditions (p. 92, paragraph [0144] and p. 94, Table 1). As such, Ding’s activated Factor C polypeptide expressed from CHO DG44 cells or HEK293 cells necessarily has a molecular weight of as recited in claims 4 and 5. 
Regarding claims 6 and 20, the combination of Ding, Current Protocols, and Thomas does not teach or suggest activated horseshoe crab Factor C polypeptides recombinantly expressed and recovered from CHO DG44 cells and HEK293 cells exhibit a residual activity of 25% or 35% or higher in the presence of 52 mM sodium hydrogen carbonate. However, Figure 7 of this application shows that horseshoe crab Factor C polypeptides recombinantly expressed and recovered from CHO DG44 cells and HEK293 cells exhibit a residual activity of 35% or higher in the presence of about 7% sodium citrate with a dilution factor of 8, which, according to the specification is about 52 mM sodium hydrogen carbonate (specification at p. 88). As such, Ding’s activated horseshoe crab Factor C polypeptide recombinantly expressed and recovered from CHO DG44 cells or HEK293 cells necessarily exhibits a residual activity of 35% or higher in the presence of 52 mM sodium hydrogen carbonate.

Regarding claims 2 and 8, the combination of Ding, Current Protocols, and Thomas does not explicitly teach activated horseshoe crab Factor C polypeptides recombinantly expressed and recovered from CHO DG44 cells and HEK293 cells exhibit a residual activity of 15% or 25% or higher in the presence of 16 mM magnesium sulfate. However, Figure 7 of this application shows that horseshoe crab Factor C polypeptides recombinantly expressed and recovered from CHO DG44 cells and HEK293 cells exhibits a residual activity of 25% or higher in the presence of about 0.5 M magnesium sulfate with a dilution factor of 16, which, according to the specification is about 16 mM magnesium sulfate (specification at p. 89). As such, Ding’s activated horseshoe crab Factor C polypeptide recombinantly expressed and recovered from 
Regarding claim 9, the combination of Ding, Current Protocols, and Thomas does not teach or suggest activated horseshoe crab Factor C polypeptides recombinantly expressed and recovered from CHO DG44 cells and HEK293 cells exhibits a residual activity of 35% or higher in the presence of 2.5 mM calcium chloride. However, Figure 7 of this application shows that horseshoe crab Factor C polypeptides recombinantly expressed and recovered from CHO DG44 cells and HEK293 cells exhibit a residual activity of 35% or higher in the presence of 0.5 M calcium chloride with a dilution factor of 100, which, according to the specification is about 2.5 mM calcium chloride (specification at p. 89). As such, Ding’s activated horseshoe crab Factor C polypeptide recombinantly expressed and recovered from CHO DG44 cells or HEK293 cells necessarily exhibits a residual activity of 35% or higher in the presence of 2.5 mM calcium chloride.
Regarding claims 2 and 10, the combination of Ding, Current Protocols, and Thomas does not teach or suggest activated horseshoe crab Factor C polypeptides recombinantly expressed and recovered from CHO DG44 cells and HEK293 cells has (α-2,3) linked terminal sialic acid in a greater amount as compared with a native horseshoe crab Factor C and/or a corresponding Factor C protein recombinantly expressed using Sf9 as a host cell. However, the applicant’s specification discloses that horseshoe crab Factor C polypeptides recombinantly expressed and recovered from CHO DG44 cells and HEK293 cells have (α-2,3) linked terminal sialic acid in a greater amount as compared with a native T. tridentatus horseshoe crab Factor C and/or a T. tridentatus Factor C protein recombinantly expressed using Sf9 as a host cell (see Example 9, beginning at p. 94 of the specification). As such, Ding’s activated horseshoe crab Factor C polypeptide recombinantly expressed and recovered from CHO DG44 cells or HEK293 cells necessarily has a greater amount of (α-2,3)-linked terminal sialic acid than a native T. tridentatus horseshoe crab Factor C and/or a corresponding T. tridentatus Factor C protein recombinantly expressed using Sf9 as a host cell.
Therefore, the invention of claims 1-9, 12, 13, and 19-23 would have been obvious to one of ordinary skill in the art at the time of the invention. 

RESPONSE TO REMARKS: The applicant argues that the claimed Factor C protein exhibits the unexpected property of increased salt resistance and improved endotoxin sensitivity as compared to the native Factor C. According to the applicant, the examiner’s statement regarding inherent characteristics improperly requires a comparison of the claimed invention with a recombinant Factor C suggested by the combination of Ding and Current Protocols. 
The applicant’s argument is not found persuasive. Contrary to the applicant’s position, the examiner has not required (and is not requiring) the applicant to compare the salt resistance and endotoxin sensitivity of the claimed invention and a recombinant Factor C suggested by the combination of Ding and Current Protocols. Rather, the examiner’s statement regarding inherent characteristics is to address limitations of the claimed invention that are not explicitly taught by the cited prior art (see MPEP 2143.03). 

 The applicant’s argument is not found persuasive. As noted above, Ding discloses a CHO cell as a host cell for recombinant expression of T. tridentatus and C. rotundicauda Factor C polypeptides and Current Protocols is cited to show that CHO DG44 was a well-known CHO cell line for recombinant protein expression. Thus, contrary to the applicant’s position, the cited prior art does suggests using CHO DG44 cells to produce recombinant Factor C.
The applicant further argues that the Mizumura declaration demonstrates that the claimed Factor C has an unexpected property of being less susceptible to inhibition by ions in an injection and is structurally different as compared to recombinant Factor C produced in CHO-S cells. The applicant argues that the cited prior art does not teach or suggest the unexpected property of being less susceptible to inhibition by ions in an injection. 
The applicant’s argument is not found persuasive. In view of the evidence of the Mizumura declaration, the examiner acknowledges unexpected results for T. tridentatus Factor C polypeptides recombinantly expressed using CHO DG44 cells and HEK293 cells. However, as explained in detail below, the applicant’s evidence of unexpected results does not rebut a prima facie case of obviousness because the applicant’s results are not commensurate in scope with the claimed invention (see MPEP 716.02(d)). 
Citing to Figure 7 of the specification and to the Mizumura declaration, the applicant further argues that while recombinant Factor C polypeptides produced in CHO 
The examiner acknowledges the applicant’s noted results, however, the rejection is not based on recombinant Factor C polypeptides produced in Sf9 and CHO-S cells. Rather the rejection is based on the Factor C of Ding recombinantly produced in CHO DG44 cells of Current Protocols and HEK293 cells of Thomas. 
The applicant further argues that the examiner’s understanding of motivation to use CHO DG44 cells for recombinant protein production is not correct because maximum expression for CHO DG44 cells, which use a DHFR system, requires “time and labor” and one would have instead selected a CHO cell line using a GS system. The applicant argues that even assuming arguendo gene amplification for CHO DG44 is easy, one would not have expected the improvement in salt tolerance because gene amplification or amount of recombinant protein does not relate to salt tolerance. 
The applicant’s argument is not found persuasive. MPEP 2123 states that “[a] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art” and while Current Protocols acknowledges that the DHFR process is “lengthy”, Current Protocols teaches that the DHFR system “is probably more widely used, and results in very high level of amplification…and expression” (p. 16.23.1, top). Given that Current Protocols teaches that the DHFR system “is probably more widely used, and results in very high level of amplification…and expression”, one would have been motivated to use CHO DG44 cells as the mammalian host cell in Ding. 

The applicant further argues the unexpected results are commensurate with the amended claims.
The applicant’s argument is not found persuasive. As noted above, in view of the evidence of the Mizumura declaration, the examiner acknowledges an unexpected result for T. tridentatus Factor C polypeptides recombinantly expressed using CHO DG44 cells and HEK293 cells. However, the unexpected result does not rebut a prima facie case of obviousness because the applicant’s result is not commensurate in scope with the claimed invention. The unexpected result of the Mizumura declaration is based on T. tridentatus Factor C polypeptides recombinantly expressed CHO DG44 cells and HEK293 cells, however, the claims generally recite a Human Embryonic Kidney cell. Given the specification’s disclosure that “Examples of HEK include HEK293” (p. 45, middle), the recitation of “Human Embryonic Kidney (HEK)” is interpreted as encompassing any HEK cell. As supported by the Mizumura declaration’s differing results obtained with CHO DG44 cells and CHO-S cells, one would not expect the applicant’s result achieved with a T. tridentatus Factor C polypeptide recombinantly expressed using a HEK293 cell to extend to all HEK cells. Also, the “Inhibition data” Limulus Factor C recombinantly expressed using a HEK293 cell line has (α-2,3)-linked terminal sialic acid (p. 3, Figure 2) but does not exhibit increased salt tolerance (p. 4, Figure 4; p. 5, Figure 6). According to “Inhibition data”, the presence of (α-2,3)-linked terminal sialic acid has no effect on the residual activity of Limulus Factor C (p. 6). Thus, one would not expect the applicant’s result achieved with T. tridentatus Factor C polypeptides recombinantly expressed using CHO DG44 and HEK293 cells to extend beyond T. tridentatus Factor C polypeptide to other Factor C polypeptides as recited in the claims.
For these reasons, it is the examiner’s position that the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date. 

Conclusion
Status of the claims:
Claims 1-9 and 12-23 are pending.
Claims 14-18 are withdrawn from consideration.
Claims 1-9, 12, 13, and 19-23 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/David Steadman/Primary Examiner, Art Unit 1656